DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 7/1/2022.
Claims 1, 4, and 10 are amended.
Claims 2 and 13 are cancelled.
Claims 1, 3-12 and 14-17 are pending. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 10 filed 7/1/2022 have been considered but are not persuasive. 

The Applicant argues that Biel and Sears fail to teach or suggest “an intermediate delivery channel for conveying liquid to be heated from a supply reservoir; at least one supply channel in fluid communication with the intermediate delivery channel for conveying the liquid under capillary action or surface tension forces” (p. 5). The Applicant’s argument concerns Fig. 2 of Biel and Fig. 3 of Sears (see Fig. 6).
As an initial matter, the Applicant’s amendment to claims 1 and 10 changes the scope of the claims thereby necessitating a different interpretation of Sears. The Examiner has noted the Applicant’s argument. While the Examiner agrees that Fig. 3 of Sears does not teach the “intermediate delivery channel,” Fig. 5 does. Specifically, Sears discloses a main capillary channel (575a; “at least one supply channel”) and a plurality of branch capillary channels (575b; “intermediate delivery channel”) (see Fig. 5; para. 101). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. (US 2018/0220707; of record) in view of Sears et al. (US 2016/0262454; of record). 
Regarding claims 1 and 9-10, Biel discloses an electronic smoking device (abstract; “inhaler device”) including an atomizer/liquid reservoir portion (abstract; “heating system”) operable to vaporize liquid to create an aerosol (abstract; “configured to generate an aerosol”) comprising:
capillary tube (46; “at least one supply channel”) used for delivery of a liquid (44; para. 40; “conveying a liquid to be heated”) from a liquid reservoir (34; “a supply reservoir”) via a capillary force (para. 40; “capillary action”) to a heater (para. 40); and
a heating wire (28; “a heating arrangement comprising at least one electrical heating element including at least one wire”) arranged in front of an outlet portion of the capillary tube (50; see Fig. 2; “arranged at an outlet side”), the heating wire emits heat to vaporize liquid at the second open end (para. 47; “heating the substance at the outlet side”)
wherein the heating wire is arranged outside of the capillary tube (see Fig. 2), the heating wire is located directly at a second open end of the capillary tube (52; para. 48; “confined to the outlet side of the at least one supply channel”), the heating wire extends across the outlet portion of the capillary tube (see Fig. 2) in a direction substantially parallel to the diameter of the outlet side (see Fig. 2; the capillary tube necessarily has a diameter) such that the heating wire heats liquid at the distal end of the capillary tube (para. 47; “heat liquid as it emerges from the at least one supply channel”). 

    PNG
    media_image1.png
    825
    514
    media_image1.png
    Greyscale

Biel further discloses that the liquid (44) is usually a mixture of propylene glycol, glycerin, and nicotine; that some liquids may have similar ingredients but without nicotine; and that flavored materials may be added to the liquid (para. 39).
However, Biel is silent as to an intermediate delivery channel for conveying a liquid to be heated from a supply reservoir and at least one supply channel in fluid communication with the intermediate delivery channel. 
Sears teaches a microfluidic vaporizer (abstract) comprising a microfluidic vaporizer (530; Fig. 5) having a plurality of reservoirs (565a-e), a single heater (555), a main capillary channel (575a; “at least one supply channel”), and a plurality of branch capillary channels (575b; “intermediate delivery channel”) for connecting a respective reservoir to the main capillary channel (para. 101; “conveying the substance to be heated from a supply reservoir through an intermediate delivery channel and then through at least one supply channel”). Sears discloses that the reservoirs (565a-b) are filled with different aerosol former compositions (e.g. glycerin, propylene glycol, water), the reservoir (565c) is filled with nicotine and aerosol former carrier, and reservoirs (565d-g) are each filled with different flavors (para. 101) which allows the precise control of different flavor combinations (para. 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of reservoirs having different aerosol components and a plurality of branch capillary channels as in Sears to the device of Biel in order to obtain the predictable and beneficial result of allowing a user to precisely control the different flavor and nicotine concentrations of the produced aerosol (Sears; para. 102). 
Moreover, said skilled artisan would appreciate that such an arrangement is further beneficial because Biel’s arrangement would require replacing the liquid reservoir each time a user wanted a different flavor and/or nicotine concentration whereas Sears’s arrangement does not require replacement the liquid reservoir each time the user wanted to switch out the flavor and/or nicotine concentration. 

Regarding claim 3, modified Biel discloses the main capillary channel (Sears; 575a), and the plurality of branch capillary channels (Sears; 575b). Moreover, Biel suggests that multiple capillary tubes may be used in parallel with a smaller diameter (para. 48 and 102; “a plurality of supply channels for conveying the liquid to be heated under capillary action”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the main capillary channel 575a for multiple capillary tubes as suggested by Biel because (a) Biel suggests the use of multiple capillaries, and (b) such a modification advantageously improves the liquid supply by allowing a mixture of different fluids or liquids at the heating coil (para. 79). 

Regarding claim 4, modified Biel discloses that the plurality of capillary tubes (46) and the plurality of branch capillary channels (Sears; 575b) are positioned inside a liquid reservoir portion (14; Fig. 12; “a body member”) which extends from the liquid reservoir (34; “supply reservoir”) to a guiding portion (68; “vapour chamber”) having channels adapted for passing aerosol through (para. 72). 

Regarding claim 5, modified Biel discloses a recess adjacent to the outlet portion of the capillary tube (see annotated Fig. 12; interpreted as the ring-shaped space between the liquid reservoir portion 14 and the capillary tube 46) for accommodating the battery portion (12; thereby indirectly “accommodating the at least one wire).

    PNG
    media_image2.png
    313
    641
    media_image2.png
    Greyscale


Regarding claims 7 and 15, modified Biel discloses the capillary tube has a length of 0.5 to 5 cm (para. 48; equivalent to 5-50 mm), which overlaps the claimed ranges of “2 to 20 mm” and “5 to 10 mm.” In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claims 8 and 16, modified Biel discloses that the capillary tube as a diameter of 0.5-5 mm (para. 48), which overlaps the claims ranges of “0.1 to 3.0 mm” and “0.7 to 2.0 mm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 11, Biel further discloses the e-cigarette includes an airflow sensor (24) in response to which control electronics (22) activates the heating coil (para. 33; “heating carried out on an intermittent basis;” i.e. whenever the airflow sensor detects an inhalation).

Regarding claim 17, Biel discloses the e-cigarette (para. 33; “electronic cigarette”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. in view of Sears et al. as applied to claim 4 above, and further in view of Chung (US 2015/0216234).
Regarding claim 6, modified Biel discloses the multiple capillary tubes may be used in parallel with a smaller diameter (para. 48; “capillary tube”).
However, modified Biel is silent as to wherein the body member in which each supply channel is formed is comprise of glass or a ceramic.
Chung teaches an electronic cigarette atomizer (abstract) comprising an air intake sleeve (30; analogous to Biel’s liquid reservoir portion 14) wherein the sleeve is made of glass (para. 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biel’s liquid reservoir portion to be made of glass as in Chung because (a) the glass would insulate a user’s hand from hot air and vapor passing through the liquid reservoir portion (Chung; para. 59), and “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.” See MPEP 2144.07.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. in view of Sears et al. as applied to claim 11 above, and further in view of Collett et al. (US 2014/0060554; of record).
Regarding claim 12, modified Biel discloses the method as discussed above with respect to claim 11, wherein the e-cigarette includes an airflow sensor (24) in response to which control electronics (22) activates the heating coil (para. 33).
However, modified Biel is silent as to the step of heating the substance is carried out in a pulsed or alternating manner.
Collett teaches an electronic smoking article including microheaters to provide improved control of vaporization of an aerosol precursor composition (abstract), the microheater (50; Fig. 2), an electronic control component (20), a flow sensor (30), and a battery (40), the microheater electronically connected to the battery (Paragraph 93) wherein the control component delivers, controllers or otherwise modulates power from the battery to the microheater based on pulse width modulation (Paragraph 93; “pulsed manner”) and activated when the flow sensor detects a puff from the user (Paragraph 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of performing pulse width modulation with a controller as in Collett to the heater of Biel in order to obtain the predictable result of regulating current flow through the microheater (Collett; Paragraph 62, 93) in order to achieve a desired temperature range (Collett; Paragraph 62, 93) and automatically deactivate the article to discontinue power flow through the article after a defined time lapse without a puff from a consumer (Collett; Paragraph 93). One of ordinary skill in the art would appreciate that the modification is beneficial because the deactivation of the article would conserve the power of the article. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. in view of Sears et al. as applied to claim 1 above, and further in view of Wensley et al. (US 2015/0216237; of record).
Regarding claim 14, modified Biel discloses the heating system as discussed above with respect to claim 1. 
However, modified Biel is silent as to the at least one electrical heating element further including a coating provided around the outlet side of the at least one supply channel. 
Wensley teaches a device for delivery nicotine (abstract) comprising a capillary tube (Paragraph 223), wherein the heating function can be achieved by applying a heating coating on the tube (Paragraph 222), the heater element is used to vaporize an agent with a particle size of about 1-5 micrometers resulting in a deposit in the deep lung and result in rapid pharmokinetics (Paragraph 224). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a heating coating as in Wensley to the capillary tubes of Biel in order to obtain the predictable result of depositing vaporized an agent with desired particle sizes (Wensley; Paragraph 5, 224). Furthermore, it would have been obvious to said skilled artisan to have tried the finite and predictable locations along the capillary tube of Biel, including the outlet of the capillary tubes, with a reasonable expectation of heating the liquid to control the particle size of the liquid. See MPEP 2143(I)(E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lau et al. (US 2017/0367402) discloses at least one microchannel extending radially (see Figs. 2A and 4B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712